DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,465. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leikam.
	There is disclosed in Leikam a grill, comprising: a continuous cooking surface 9 comprising a plurality of individually controllable heating zones 1, 2, 3, 4 separated by one or more isolation zones 8, each isolation zone comprising one or more corresponding heating elements 6, 7 disposed beneath the heating zone, and each isolation zone comprising a cooling channel 10, 11 extending at least partially along a length of the isolation zone, the cooling channel configured to hold a cooling fluid (air), wherein .
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best.
	There is disclosed in Best a grill, comprising: a continuous cooking surface 20a comprising a plurality of individually controllable heating zones 30 (zones I, II, II, fig. 7) separated by one or more isolation zones, each isolation zone comprising one or more corresponding heating elements 60 disposed beneath the heating zone, and each isolation zone comprising a cooling channel (air gap, col. 6, lns. 46-48) extending at least partially along a length of the isolation zone, the cooling channel configured to hold a cooling fluid (air), wherein the heating zones and the one or more isolation zones form the continuous cooking surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikam et al. or Best in view of Lee.
Lee discloses, in a grill arrangement, the use of a cooling system configured to move a cooling fluid 420 through a cooling channel 320 of a grill 300, the cooling system including a pump 430.
	It would have been obvious to one skilled in the art to provide the apparatus of Leikam or Best with the cooling system disclosed in Lee, in order to provide a continuous flow of cooling fluid to the channels and to regulate the temperature at which the fluid is provided.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikam et al. or Best in view of Keller et al.
	Keller discloses that it is old and well known in the art to provide a compression plate 34 and fastener 24 to compress a heating element 32 to an underside of a continuous cooking surface 30.
	It would have been obvious to one skilled in the art to substitute the heating element arrangements of Leikam or Best with the heating element and support arrangement disclosed in Keller, in order to provide an alternative means of heating and supporting a heating element to a grill plate.
Claims 10-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leikam et al. or Best in view of Sullivan.
	There is disclosed in Sullivan a grill comprising: a continuous cooking surface 35; one or more electrical components 24 disposed beneath the continuous cooking surface; and a drip channel 39 formed in the underside of the continuous cooking surface, the drip channel comprising a recess in the underside of the continuous cooking surface spaced from the edge and configured to impede flow of cooking fluids from the edge of the continuous cooking surface to prevent liquid from reaching the one or more electrical 
	It would have been obvious to one skilled in the art to provide the apparatus of Leikam or Best with the drip channel arrangement disclosed in Sullivan, in order to prevent damage to the electrical components of the apparatus from grease.
	In regards to claims 12 and 20, the drip channel is provided at a 90 degree angle. Additionally, it should be noted that the degree of angle can be a user defined variable, so long as the angle is such that it can prohibit a liquid flow.
Allowable Subject Matter
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Hu, Michaels et al. and Storiz et al. are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761